DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Jurek on 3/19/2021.
The application has been amended as follows: 
1. (Currently Amended) A system, comprising: one or more processors; a memory that is communicatively coupled to the one or more processors and stores instructions executable by the one or more processors; wherein as the one or more processors execute the instructions, the system:
receives data associated with completion of a plurality of tasks by a plurality of agents;
determines a positive correlation within the data between first particular feature values of a plurality of feature vectors associated with the plurality of tasks and second particular feature values of a plurality of feature vectors associated with the plurality of agents, the first particular feature values characterizing the plurality of tasks and the second particular feature values characterizing the plurality of agents;
determines an aptitude of each agent of the plurality of agents towards one or more tasks of the plurality of tasks that each agent has completed in a manner specified by a work 
determines, using a machine-learning model, a probability that a designated agent will work work 
provides identification information of the designated agent for display in association with an identification for the designated task and the determined probability that the designated agent will complete the designated task in the manner specified by the work 

2. (Currently Amended) The system of Claim 1, wherein the system further:
determines a confusion matrix for the designated agent with respect to the designated task that assesses the probability that the designated agent will complete the designated task in the manner specified by the work 

6. (Currently Amended) The system of Claim 1, wherein when the system determines, using the machine-learning model, the probability that the designated agent will complete the designated task in the manner specified by the work 

10. (Currently Amended) A method, comprising:
by one or more processors, receiving data associated with effective completion of a plurality of tasks by a plurality of agents;
by the one or more processors, determining a positive correlation within the data between first particular feature values of a plurality of feature vectors associated with the plurality of tasks and second particular feature values of a plurality of feature vectors associated with the plurality of agents, the first particular feature values characterizing the plurality of tasks and the second 
by the one or more processors, determining an aptitude of each agent of the plurality of agents towards one or more tasks of the plurality of tasks that each agent has completed in a manner specified by a work 
by the one or more processors, determining, using a machine-learning model, a probability that a designated agent will complete a designated task in the manner specified by the work work 
by the one or more processors, providing identification information of the designated agent for display in association with an identification for the designated task and the determined probability that the designated agent will complete the designated task in the manner specified by the work 

11. (Currently Amended) The method of Claim 10, further comprising:
by the one or more processors, determining a confusion matrix for the designated agent with respect to the designated task that assesses the probability that the designated agent will complete the designated task in the manner specified by the work 

15. (Currently Amended) The method of Claim 10, wherein the determining, using the machine-learning model, the probability that the designated agent will complete the designated task in the manner specified by the work 

19. (Currently Amended) One or more computer-readable non-transitory storage media comprising instructions executable by one or more processors of a system, wherein as the one or more processors execute the instructions, the system:
receives data associated with effective completion of a plurality of tasks by a plurality of agents;
determines a positive correlation within the data between first particular feature values of a plurality of feature vectors associated with the plurality of tasks and second particular feature values of a plurality of feature vectors associated with the plurality of agents, the first particular feature values characterizing the plurality of tasks and the second particular feature values characterizing the plurality of agents;
determines an aptitude of each agent of the plurality of agents towards one or more tasks of the plurality of tasks that each agent has completed in a manner specified by a work 
determines, using a machine-learning model, a probability that a designated agent will complete a designated task in the manner specified by the work work 
provides identification information of the designated agent for display in association with an identification for the designated task and the determined probability that the designated agent will complete the designated task in the manner specified by the work 

21. (Currently Amended) The system of Claim 1, wherein the system further:
receives a specification of a desired manner of completion of the designated task from the work 

accurate results from the agent to which the designated task is assigned; or 
correct output associated with the designated task.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
the probability being determined based on the determined aptitude of the designated agent and a feature vector associated with the designated task matching the first particular feature values associated with the tasks that the designated agent has completed in the manner specified by the work distributor and a feature vector associated with the designated agent matching the second particular feature values.
Claims 2-9 and 21 are considered allowable based at least upon their dependence upon claim 1.
For claim 10, the prior art fails to teach:
the probability being determined based on the determined aptitude of the designated agent and a feature vector associated with the designated task matching the first particular feature values associated with the tasks that the designated agent has completed in the manner specified by the work distributor and a feature vector associated with the designated agent matching the second particular feature values
Claims 11-18
For claim 19, the prior art fails to teach:
a probability that a designated agent will complete a designated task in the manner specified by the work distributor, the probability being determined based on the determined aptitude of the designated agent and a feature vector associated with the designated task matching the first particular feature values associated with the tasks that the designated agent has completed in the manner specified by the work distributor and a feature vector associated with the designated agent matching the second particular feature values
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chu (US 2009/0106178) teaches a probability (of diminished predictive model performance, [0026]) being determined based on a determined aptitude (226 and 236 of Figure 3) of the designated agent (222) and a feature vector associated with the designated agent matching second particular feature values (user-defined threshold and distribution shift, [0027]) but fails to teach a feature vector associated with the designated task matching the first particular feature values associated with the tasks that the designated agent has completed in the manner specified by the work distributor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.